 Case
 Case17-14457-elf
      19-00139-elf Doc
                   Doc211-4      Filed12/14/20
                        59-3 Filed     12/11/20 Entered
                                                 Entered12/15/20
                                                           12/11/2009:45:01
                                                                   16:14:12 Desc
                                                                            Desc
                       Certificate    Service Page
                       certificate of service  Page 11 of
                                                       of 42



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                               Case No.: 17-14457-ELF

CALNSHIRE ESTATES, LLC,                              Chapter 7

                          Debtor.


BONNIE B. FINKEL, ESQUIRE, in her capacity
as Chapter 7 Trustee for Calnshire Estates, LLC,
                                                     Adv. No.: 19-00138-ELF
                          Plaintiff,

    v.

PRUDENTIAL SAVINGS BANK,

                          Defendant.

In re:                                               Case No.: 17-14458-ELF

STEEPLE RUN, L.P.,                                   Chapter 7

                           Debtor.


BONNIE B. FINKEL, ESQUIRE, in her capacity
as Chapter 7 Trustee of Steeple Run, LP,
                                                     Adv. No. 19-00139-ELF
                           Plaintiff,

    v.

PRUDENTIAL SAVINGS BANK,

                           Defendant.

                                  CERTIFICATE OF SERVICE

         I, Gary D. Bressler, Esquire, am an attorney of the firm of McElroy, Deutsch, Mulvaney

& Carpenter, LLP (“MDMC”), attorneys for Bonnie Finkel, Trustee of the Estate of Calnshire

Estates, LLC and Steeple Run, L.P.
 Case
 Case17-14457-elf
      19-00139-elf Doc
                   Doc211-4      Filed12/14/20
                        59-3 Filed     12/11/20 Entered
                                                 Entered12/15/20
                                                           12/11/2009:45:01
                                                                   16:14:12 Desc
                                                                            Desc
                       Certificate    Service Page
                       certificate of service  Page 22 of
                                                       of 42



       On December 11, 2020, I caused to be electronically filed The Chapter 7 Trustee’s

Motion to Approve Settlement Agreement With Prudential Saving Bank (the “Motion”), and a

Notice of Hearing on same, and thereby served upon all parties in interest in this bankruptcy

proceeding by means of the Court’s Electronic Filing System, in accordance with the electronic

filing rules of the Bankruptcy Court for the Eastern District of Pennsylvania. In addition to

serving the Motion and Notice via U.S. First Class mail on the parties listed on the attached

Service List, the following parties were served via Electronic Mail:

                              Edmond M. George, Esquire
                              Nicholas Poduslenko, Esquire
                              Michael D. Vagnoni, Esquire
                              Obermayer Rebmann Maxwell & Hippel, LLP
                              edmond.george@obermayer.com
                              Nicholas.poduslenko@obermayer.com
                              Michael.vagnoni@obermayer.com

                              Robert M. Greenbaum, Esquire
                              David B. Smith, Esquire
                              Smith Kane Holman, LLC
                              rgreenbaum@skhlaw.com
                              dsmith@skhlaw.com

                              Office of the United States Trustee for the Eastern District of
                              Pennsylvania
                              David P. Adams, Esquire
                              dave.p.adams@usdoj.gov

                                             McELROY, DEUTSCH, MULVANEY
                                             & CARPENTER, LLP
Dated: December 14, 2020                     /s/ Gary D. Bressler
                                             Gary D. Bressler, Esq.
                                             1617 John F. Kennedy Blvd., Suite 1500
                                             Philadelphia, PA 19103
                                             Phone: (215) 557-2900
                                             Facsimile: (215) 557-2971
                                             E-mail: gbressler@mdmc-law.com
                                             Attorneys for Bonnie Finkel, Trustee of the
                                             Bankruptcy Estates of Calnshire Estates, LLC and
                                             Steeple Run L.P.
  Case 19-00139-elf      Doc 59-3 Filed 12/14/20 Entered 12/15/20 09:45:01         Desc
                            certificate of service Page 3 of 4



                                           Service List

Calnshire Estates, LLC                            Commonwealth of Pennsylvania
One South State Street                            Dept. of Revenue
Newtown, PA 18940-3567                            Bankruptcy Division
                                                  Bureau of Compliance
                                                  PO Box 280946
                                                  Harrisburg, PA 17128-0946

Witts Law, LLC                                    Prudential Savings Bank
Two Logan Square, 12th Floor                      c/o Michael D. Vagnoni, Esq.
18th & Arch Streets                               Obermeyer Rebmann Maxwell & Hippel, LLP
Philadelphia, PA 19103-2760                       Centre Square West, Suite 3400
                                                  1500 Market Street
                                                  Philadelphia, PA 19102-2100

Stradley Ronon Stevens & Young, LLP               Tri Corner Communities, LLC
c/o Michael Cordone, Esq.                         2534 North Third Street
2600 One Commerce Square                          Harrisburg, PA 17110-1946
Philadelphia, PA 19103-7018

United States Trustee                             Allan A. Myers, LP
Office of the U.S. Trustee                        1805 Berks Road
200 Chestnut Street, Suite 502                    PO Box 98
Philadelphia, PA 19106-2908                       Worcester, PA 19490-0098

The Honorable Eric L. Frank                       Aris J. Karalis, Esq.
The United States Bankruptcy Court                Karalis PC
for the Eastern District of Pennsylvania          Island View Crossing II, LP
Robert N.C. Nix, Sr. Federal Courthouse           1900 Spruce Street
900 Market Street, Suite 400                      Philadelphia, PA 19103-6605
Philadelphia, PA 19107

Chester County Tax Claim Bureau                   Commonwealth of Pennsylvania
2 North High Street, Suite 116                    c/o Christopher R. Momjian
West Chester, PA 19380-3025                       Office of the Attorney General
                                                  21 S. 12th Street, 3rd Floor
                                                  Philadelphia, PA 19107-3604

Dave P. Adams, Esq.                               Internal Revenue Service
Office of the United States Trustee               PO Box 7346
833 Chestnut Street, Suite 500                    Philadelphia, PA 19101-7346
Philadelphia, PA 19107-4405
  Case 19-00139-elf     Doc 59-3 Filed 12/14/20 Entered 12/15/20 09:45:01          Desc
                           certificate of service Page 4 of 4



John S. Kundrat, Esq.                      Lexon Insurance Company
Kundrat & Associates                       c/o Lee Woodard, Esq.
107 Boas Street                            333 West Washington Street, Suite 200
Harrisburg, PA 17102-3305                  Syracuse, NY 13202-9204

Lexon Surety Group                         Prudential Savings Bank
12890 Lebanon Road                         1834 W. Oregon Avenue
Mount Juliet, TN 37122-2870                Philadelphia, PA 19145-4725

Stradley Ronon Stevens & Young, LLP        Tim Teare
2005 Market Street, Suite 2600             611 Fox Trail Road
Philadelphia, PA 19103-7098                Parkesburg, PA 19365-2168

Tri Corner Communities, LLC                Tri-State Insulation
c/o John Gagliardi, Esq.                   7900 Radcliffe Street
Wetzel Gagliardi Fetter & Lavin, LLC       Bldg. 105
101 E. Evans Street, Suite A               Bristol, PA 19007-5900
West Chester, PA 19380-2600

West Caln Township                         Bucks County Tax Claim Bureau
721 West Kings Highway                     c/o John Torrente, Esq.
PO Box 175                                 Administration Bldg., 3rd Floor
Wagontown, PA 19376-0175                   55 East Court Street
                                           Doylestown, PA 18901-4318

Renato J. Gualtieri
1628 Carlene Court
Langhorne, PA 19047-2303
